                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                              Plaintiff,        )
                                                )
                      v.                        )
                                                )                     No. 3:19-CR-91-TAV-DCP
JOSEPH HUNTER JACOBS,                           )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

       All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. This case came before the Court on August 13, 2019, for a scheduled

pretrial conference and motion hearing on the Defendant’s Motion to Continue Trial, Pretrial

Conference, and Plea Deadline [Doc. 12], filed August 6, 2019. Assistant United States Attorney

Gretchen Mohr represented the Government.            Attorney Christopher Rodgers represented

Defendant Jacobs, who was also present.

       In his motion, the Defendant asks the Court to continue the August 27, 2019 trial date and

other pretrial deadlines, because counsel needs more time to complete his review of discovery and

to explore plea negotiations with the Government. At the hearing, Mr. Rodgers stated that he

believes this case may be able to be resolved. However, he observed that the Assistant United

States Attorney in charge of this case has been out of town, and the parties have not been able to

meet with regard to plea negotiations. Mr. Rodgers asked for additional time to permit them to
meet on this case. AUSA Mohr confirmed that the Government has no objection to the requested

continuance. The parties agreed on a new trial date of January 7, 2020.

       The Court finds the Defendant’s motion to continue the trial is unopposed and well taken.

It also finds that the ends of justice served by continuing the trial outweigh the interest of the

Defendant and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). Defense counsel has

requested additional time to negotiate with the Government and to advise the Defendant with

regard to a resolution of the pending charges. If plea negotiations are not successful, then counsel

will need time to file any pretrial motions, if necessary, and to prepare the case for trial.   The

Court finds that all of this cannot take place in the two weeks before the August 27 trial date or in

less than five months. Accordingly, the Court finds that requiring the parties to proceed to trial

on August 27, 2019, would deprive defense counsel of the reasonable time necessary to prepare

effectively for trial even taking into account counsel’s acting with due diligence. 18 U.S.C. §

3161(h)(7)(B)(iv).

               The Defendant’s motion to continue the trial and other deadlines [Doc. 12] is

GRANTED, and the trial of this matter is reset to January 7, 2020. The Court finds that all the

time between the filing of the motion on August 6, 2019, and the new trial date of January 7, 2020,

is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18 U.S.C.

§ 3161(h)(1)(D) & -(7)(A)-(B). With regard to other scheduling in this case, the Court set a new

motion deadline of August 30, 2019. Responses to motions are due on or before September 13,

2019. If any motions are filed, the undersigned will hold a hearing on those motions on September

17, 2019, at 10:30 a.m. The deadline for concluding plea negotiations and providing reciprocal

discovery is December 3, 2019. The Court instructs the parties that all motions in limine must be

filed no later than December 16, 2019. Special requests for jury instructions shall be submitted

                                                 2
to the District Judge no later than December 20, 2019, and shall be supported by citations to

authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

          (1) Defendant Jacob’s Motion to Continue Trial, Pretrial Conference,
              and Plea Deadline [Doc. 12] is GRANTED;

          (2) The trial of this case is reset to commence on January 7, 2020, at
              9:00 a.m., before the Honorable Thomas A. Varlan, United States
              District Judge;

          (3) All time between the filing of the Defendant’s motion on August 6,
              2019, and the new trial date of January 7, 2020, is fully excludable
              time under the Speedy Trial Act for the reasons set forth herein;

          (4) The Court set a new motion deadline of August 30, 2019;

          (5) Responses to motions are due on or before September 13, 2019;

          (6) The parties are to appear before the undersigned for a motion
              hearing on all pending pretrial motions on September 17, 2019, at
              10:30 a.m.;

          (7) The deadline for concluding plea negotiations and providing
              reciprocal discovery is extended to December 3, 2019;

          (8) All motions in limine must be filed no later than December 16,
              2019; and

          (9) Special requests for jury instructions shall be submitted to the
              District Judge no later than December 20, 2019, and shall be
              supported by citations to authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.

                                                           ENTER:


                                                           ______________________________
                                                           Debra C. Poplin
                                                           United States Magistrate Judge




                                               3
